NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



STEVEN PARMLEY,                            )
                                           )
             Appellant,                    )
                                           )
v.                                         )         Case No. 2D18-1502
                                           )                  2D18-1784
MARY ROSE CAES PARMLEY,                    )
                                           )            CONSOLIDATED
             Appellee.                     )
                                           )

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Hillsborough
County; Melissa M. Polo, Judge.

Steven Parmley, pro se Appellant.

Michael Vincent Laurato of Austin &
Laurato, P.A., Tampa, for Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM, BLACK, and BADALAMENTI, JJ., Concur.